Citation Nr: 0620726	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Togus, Maine 
that denied entitlement to separate compensable ratings for 
bilateral tinnitus.

In May 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, No. 05-7168 (Fed. 
Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Analysis

In a July 2002 rating decision, the RO granted service 
connection for tinnitus, rated 10 percent disabling.  The 
veteran now contends that he should have a separate 10 
percent rating for tinnitus in each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


